ATTORNEY GRIEVANCE COMMISSION                                  IN THE
OF MARYLAND                                              •     CKYLXIC OF APPEALS
                                                         •     OF MARYLAND
        Petitioner
                                                         •     Misc. Docket AG
v.                                                       •     No. 70
                                                         •     September Term, 2015
ANGELA M. BLYTHE

                Respondent

                     ***********************************************


                                              ORDER

        Upon consideration of the Joint Petition for Temporary Suspension By Consent filed by

the Attorney Grievance Commission of Maryland, Petitioner, and Angela M. Blythe,

Respondent, with supporting documentation of Respondent's conviction of a serious crime in the

United States District Court for the District of Maryland, it is this        4th             day of

     February         ,2016,

        ORDERED, by the Court of Appeals of Maryland, that Angela M. Blythe be, and she

hereby is, suspended, effective immediately, from the practice of law in the State of Maryland,

pending further order of this Court; and it is further

         ORDERED, that this suspension shall have the effect of a temporary suspension issued

pursuant to Maryland Rule 16-771(c); and it is further

         ORDERED, that the Clerk of this Court shall strike the name of Angela M. Blythe from

the register of attorneys in this Court and shall certify that fact to the Trustees of the Client

Protection Fund of the Bar of Maryland and the clerks of all courts in this State in accordance

with Maryland Rule 16-760(e).

                                                         /s/ Lynne A. Battaglia
                                                          Senior Judge